OPINION
PER CURIAM.
This matter was before a panel of the Supreme Court on an order issued to the plaintiff to appear and show cause why his appeal should not be denied and dismissed. The plaintiff had brought a declaratory-judgment action in the Superior Court, seeking a decision that New Jersey law should be applied in this action on an insurance contract. After argument in which all parties agreed there were no questions of fact to be resolved, only the question of law, the trial justice denied and dismissed the plaintiff’s motion for summary judgment. The plaintiff appealed.
The denial of a motion for summary judgment is an interlocutory order and not normally appealable. Therefore, this matter is apparently not properly before this court.
Furthermore, since there are no issues of fact to be resolved in this case, only the question of law that has been decided by the trial justice, this declaratory-judgment action is ripe for entry of judgment for the defendant.
Therefore, the appeal of the plaintiff is denied and dismissed, and the papers of the case are remanded to the Superior Court for entry of judgment for the defendant.
FAY, C.J., and WEISBERGER, J., did not participate.